Citation Nr: 1738787	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than June 26, 2012, for the payment of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel












INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In February 2015, the Board denied an effective date prior to June 26, 2012 for the payment of nonservice-connected pension benefits.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision.  The case now returns to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's November 5, 2010 statement was an informal claim for nonservice-connected pension benefits.

2.  The Veteran's current nonservice-connected disabilities have made him unable to secure non-marginal gainful employment work as of November 5, 2010.


CONCLUSION OF LAW

The criteria for an earlier effective date for a nonservice-connected pension are met as of November 5, 2010.  38 U.S.C.A. §§ 1521, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.3.3, 3.102, 3.400 (2016); 38 C.F.R. § 3.155 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran is currently in receipt of a nonservice-connected pension from June 26, 2012.  Veterans who have at least 90 days of active duty service during a period of war and are either totally and permanently disabled or who are at least 65 years old are entitled to a non-service-connected pensions.  38 C.F.R. § 3.3(a)(3)(i).  See also 38 U.S.C.A. § 1521.  The Veteran is not yet 65 years old, so he may qualify for the nonservice-connected pension only if his disabilities render him unable to gain or maintain non-marginal employment.  For pension purposes, a veteran is considered permanently and totally disabled from non-service-connected disabilities where the disabilities "is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person."  38 C.F.R. § 3.3(a)(3)(vi)(B)(4)(i).

In March 2017, the Court issued a memorandum opinion vacating the Board's previous denial of an earlier effective date for nonservice-connected pension benefits.  In the opinion, the Court directed the Board's attention to two statements: in the first statement, received by VA on November 5, 2010, the Veteran stated "Also consider my case for (p) because I am P+T disabled to work."  In the second statement from August 2011 the Veteran requested "VA (p) due to severity of [his] disabilities."

Although the regulations have since been amended to require the submission of standardized VA forms, at the time these statements were submitted, VA recognized informal claims for benefits.  38 C.F.R. § 3.155(a) (2010).  The Court in the opinion characterized the Veteran's November 2010 and August 2011 statements as "informal claims upon which an earlier effective date could be premised."  Slip op. at 3.  Then as now, except in situations not alleged or applicable in this case, VA generally assigns effective dates for benefits as the later of the date the claim was received by VA or the claim arose-in this case the date on which the Veteran became too disabled to work. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Therefore, because these statements were pension claims, the Board may award an earlier effective date if the Veteran was totally and permanently disabled prior to June 26, 2012; i.e., when entitlement arose.

In June 2012, the Veteran submitted to VA an Income-Net Worth and Employment Statement, which VA has previously recognized and is the claim upon which the grant of his non-service-connected pension was based.  On that statement, the Veteran reported a work history as a laborer which ended in June 2010.  In October 2010, prior to the filing of the pension claim, VA denied service connection for a low back and related radicular disorders, in which VA recognized current diagnoses for the claimed disorders.  Given that the Veteran had diagnosed low back and radicular disorders in November 2010 when the statement was filed and the nature of the Veteran's work history, the Board finds that the Veteran was unable to secure gainful employment on or prior to November 5, 2010, the date on which VA received his informal claim for nonservice-connected pension.  This is so particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

An even earlier date is not warranted.  First, no potentially earlier date has been identified.  Next, review of the claims file does not reasonably raise a potential earlier date.  For instance, an August 2010 claim was clearly for service connection and cannot reasonably be read as one for pension.  Additionally, the Veteran filed a claim many years ago in July 1984.  At that time, the RO took the claim as one for nonservice-connected pension, but denied the claim in a July 1986 rating decision.  After the Veteran was notified of the decision in August 1986, there was no appeal.  Thus, that decision is final.

Therefore, an earlier effective date of November 5, 2010, but no earlier, for the payment of nonservice-connected pension benefits is granted.

ORDER

An earlier effective date of November 5, 2010, but no earlier, is granted for nonservice connected pension benefits.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


